DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8, 14 and 15 are amended. Claims 6-7, 13 and 20 are cancelled. Claims 1-5, 8-12 and 14-19 are presented for examination.

Examiner’s remark 
Claim 7 was previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant has incorporated claims 6-7 to the independent claim. After updated search and further consideration the concept is still allowable. 

Response to Arguments
35 U.S.C. 112 (pre-AIA ), Second Paragraph: Claims 7, 13 and 20 
In light of amendments, rejection under 35 U.S.C. 112 (pre-AIA ), Second Paragraph is withdrawn.

Allowable Subject Matter
Claims 1-5, 8-12 and 14-19 allowed.
Following are the reasons for allowance: 
Cited prior art of Olinear ( US Pub: 20180218285) and further in view of Nakazawa ( US Pub: 20110153601) and further in view of Gensolsoftco ( JP 2008502986) or any prior art searched and/or made in record fails to teach the concept of claims 1, 8 and 15  as a whole including “the processor retrieving raw data from one or more extrinsic sources; the processor partitioning the raw 

The above method generate and automatically update temporal rules through machine- learning methods that use diachronic linguistic analysis to associate one or more temporal characteristics of the raw data from which previously generated natural language was generated (or a temporal characteristic of the of the generated language itself) with certain linguistic features of the generated language. The rules inferred from these associations allow the NLGP201808407US01 5 of 40  system to intelligently incorporate the certain linguistic characteristics into language generated from new data associated with a similar temporal characteristic hence improve known NLG systems by using diachronic linguistic analysis to infer translation rules that account for temporal characteristics of the raw data from which natural language is generated. This feature is a significant improvement because such temporal considerations can greatly affect the linguistic style of natural-language prose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sripada ( US Pub: 20200050675) – Sripada teaches the concept of inputting a raw data,  temporal relationships between the pattern in the primary data feed and patterns in other related data feeds and/or the like and generating the NLG report. Particularly in Step 510 ( fig 5)  the apparatus may include means, such as the data analysis system 104, the data analyzer 120, the data interpreter 122, the natural language generation system 108, the processor 303, or the like, for generating additional messages based on the context information, wherein additional reporting data corresponding to the additional messages is viewable based on interaction with the displayed context-specific report. In this regard, the interaction with the displayed context-specific report comprises at least one selected from the group consisting of: a mouse-over of an element of the context-specific report and selection of a hyperlinked portion of the context-specific report. Moreover, the additional reporting data comprises a pop-out annotation of graphical content, additional detail regarding a message in the context-specific report, preview information corresponding to a message in the context-specific report, and context-sensitive information generated based on a set of information previously presented with the context-specific report. 
However Sripada does not teach the concept of partitioning raw data and  the processor updating the translation rules such that the updated translation rules translate the received raw data into natural language that more closely matches natural language comprised by the short-term legacy reports and by the long-term legacy reports; the processor performing a diachronic linguistic analysis that identifies linguistic differences between the short-term legacy reports and the long-term legacy reports; S/N: 16/438,7152the processor inferring, as a function of the linguistic differences, one or more translation rules by which a rules engine of the NLG system generates natural-language text; and the processor storing the one or more translation rules in a rulebase of the NLG system

Kazemi( US 20200364619) – teaches the general concept of the processor to: receive the query of the multi-relational data structure, wherein the query includes at least one entity node at a queried time relative to the time data; obtain, based on the query, a temporal representation vector based on a diachronic embedding of the multi-relational data structure, the diachronic embedding based on a combination of a first sub-function associated with a temporal feature and a second sub-function associated with a persistent feature; determine, from the temporal representation vector, at least one time-varied score corresponding to the queried time; and generate a response dataset based on the at least one time-varied score determined from the temporal representation vector. However fails to mention the concept of partitioning raw data and  the processor updating the translation rules such that the updated translation rules translate the received raw data into natural language that more closely matches natural language comprised by the short-term legacy reports and by the long-term legacy reports; the processor performing a diachronic linguistic analysis that identifies linguistic differences between the short-term legacy reports and the long-term legacy reports; S/N: 16/438,7152the processor inferring, as a function of the linguistic differences, one or more translation rules by which a rules engine of the NLG system generates natural-language text; and the processor storing the one or more translation rules in a rulebase of the NLG system



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674